—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered October 13, 1998, convicting him of criminal possession of a controlled substance in the fourth degree, after a nonjury trial, and imposing sentence.
*696Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to support his conviction of criminal possession of a controlled substance in the fourth degree. However, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant had dominion and control over the premises where the drugs were found. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Altman, J. P., Krausman, Luciano and Cozier, JJ., concur.